J-A10028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    EVAN LEFFERTS BAKER                        :
                                               :
                       Appellant               :   No. 1198 EDA 2019

         Appeal from the Judgment of Sentence Entered March 18, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
           No(s): CP-09-CR-0007932-2017, CP-09-CR-0007933-2017


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                             FILED: JANUARY 4, 2021

        Appellant, Evan Lefferts Baker, appeals from the judgment of sentence

entered following his convictions of various sex offenses. After careful review,

we quash this appeal pursuant to Commonwealth v. Walker, 185 A.3d 969

(Pa. 2018).

        The trial court summarized the history of this case as follows:

              On March 6, 2018, Appellant entered guilty pleas under
        Bucks County Docket No. CP-09-CR-0007932-2017 to one count
        each of Child Pornography,1 Unlawful Contact with a Minor
        including Sexual Offenses,2 Indecent Assault of a Person less than
        13 years of Age,3 Endangering the Welfare of Children,4
        Corruption of Minors,5 and Indecent Assault without the Consent
        of the Other6 as the result of his criminal conduct that occurred on
        or about October 25, 2016, and April 7, 2017.

              1   18 Pa.C.S. § 6312(d).
              2   18 Pa.C.S. § 6318(a)(1).
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10028-20


           3 18 Pa.C.S. § 3126(a)(7).
           4 18 Pa.C.S. § 4304(0(1).
           5 18 Pa.C.S. § 6301(a)(1)(0.
           6 18 Pa.C.S. § 3126(a)(1).



           On March 6, 2018, Appellant also entered guilty pleas under
     Bucks County Docket No. CP-09-CR-0007933-2017 to six (6)
     counts of Knowingly Permitting the Photographing/Filming/
     Depicting on a Computer certain Sex Acts of a Child,7 six (6)
     counts of Knowingly Photographing/Filming/ Depicting on
     Computer certain Sex Acts of a Child on a Computer, Photo, etc.,8
     two (2) counts of Endangering Welfare of Children while being a
     Parent/Guardian/Other,9 six (6) counts of Child Pornography10 two
     (2) counts of Corruption of Minor when the Defendant is Age 18
     or above,11 one (1) count of Unlawful Contact with a Minor
     involving Sexual Offense,12 two (2) counts of Indecent Exposure,13
     one (1) count of Invasion of Property,14 and one (1) count of Open
     Lewdness15 as the result of his criminal activities on July 30, 2016
     and July 31, 2016.

           7 18 Pa.C.S; § 6312(b)(1).
           8 18 Pa.C.S. § 6312(b)(2).
           9 18 Pa.C.S. § 4304(a)(1).
           10 18 Pa.C.S. § 6312(d).
           11 18 Pa.C.S. § 6301(4)(1 )(ii).
           12 18 Pa.C.S. § 6318(a)(1) & (a)(2).
           13 18 Pa.C.S. § 3127(a).
           14 18 Pa.C.S. § 7507.1(a)(2).
           15 18 Pa.C.S. § 5901.



           After entering his guilty pleas, the [trial court] ordered the
     [Sexual Offenders Assessment Board (“SOAB”)] to perform [a
     sexually violent predator (“SVP”)] assessment of Appellant[,] and
     [the trial judge] sentenced Appellant under No. CP-09-CR-
     0007932-2017 on the charge of Child Pornography to a period of
     incarceration of time served to a maximum of twenty-three (23)
     months, and to period of probation on the charge of Indecent
     Assault of five (5) years, to be served consecutive to the sentence
     for Child Pornography. [The trial court] then sentenced Appellant
     under No. CP-09-CR-0007933-2017 for the charge of Knowingly
     Photographing/Filming/Depicting on Computer certain Sex Acts of
     a Child to a period of incarceration of not less than eleven (11)
     months and twenty-nine (29) days nor more than twenty-three
     (23) months and twenty-nine (29) days, plus a consecutive period

                                    -2-
J-A10028-20


      of probation for five (5) years. This sentence was, to be served
      consecutive to the sentences imposed under CP-09-CR-0007931-
      2017. … No further penalties were imposed on the remaining
      charges. [Appellant did not file either a timely post-sentence
      motion or a direct appeal.]

             On June 8, 2018, the Commonwealth filed Petition for a
      Hearing to Determine Defendant’s Sexual Offender Classification.
      On August 31, 2018, Appellant filed his post-sentence Motions
      entitled “Defendant’s Motion to Quash the Commonwealth’s
      Request for a Hearing to Determine Sexual Offender
      Classification; Defendant’s Motion to Declare SORNA 42 Pa.C.S.A.
      9799 et seq. Unconstitutional; Motion to Vacate/Bar SOAB
      Evaluation; Objection to Commonwealth’s Petition for Sexually
      Violent         Predator        Hearing;        Motion         for
      Continuance/Abeyance/Evidentiary Hearing and/or Motion to Bar
      Imposition, of an Illegal Sentence.” Appellant filed a supporting
      Brief on September 12, 2018. [Appellant’s post sentence motions
      were joined for briefing and argument with multiple other sexual
      offenders who also raised challenges to the constitutionality of
      SORNA II in Bucks County.]

                                 * * *

           After conducting the en banc hearing, [the trial court] filed
      a Memorandum Opinion on December 17, 2018.               In this
      Memorandum Opinion, [the en banc court] found SORNA punitive
      based on [the seven factors provided in Kennedy v. Mendoza–
      Martinez, 372 U.S. 144 (1963).] On December 20 2018, the
      Commonwealth filed a “Motion for Reconsideration/Clarification of
      Memorandum Opinion.”

             On January 11, 2019, [the trial court sitting en banc]
      scheduled an Oral Argument en banc, for February 13, 2019. On
      February 13, 2019, a hearing was held and it was ordered that
      briefs were to be submitted by counsel by February 25, 2019 if
      counsel wish[ed]. [Both parties to this matter filed briefs with the
      trial court.]

Trial Court Opinion, 7/9/19, at 1-4.

      On March 18, 2019, the en banc panel vacated the conclusion from the

December 17, 2018 memorandum opinion and issued an order declaring that

                                       -3-
J-A10028-20


all judges presiding over criminal matters in Bucks County will not designate

defendants to be an SVP or hold SVP hearings, but will continue to apply the

sex offender registration periods.   On April 17, 2019, Appellant filed this

appeal at trial court docket number CP-09-CR-0007932-2017, which

contained both trial court docket numbers. Incidentally, Appellant only paid

one filing fee for the notice of appeal.   Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

     On May 3, 2019, this Court ordered Appellant to show cause why his

appeal should not be quashed under Walker, 185 A.3d at 977 (holding that,

pursuant to Pa.R.A.P. 341, an appellant’s failure to file separate notices of

appeal “when a single order resolves issues arising on more than one lower

court docket” requires quashal of the appeal). On May 14, 2019, Appellant

filed a response.   This Court thereafter discharged the rule to show cause

order, but informed Appellant that this panel would revisit the Walker issue.

     Appellant presents the following issues for our review:

     A. Whether the Lower Court erred when it failed to find that ACT
     29 and its registration requirements violated the United States
     Constitution and the enhanced protections under the Pennsylvania
     Constitution on its face and as applied?

     B. Whether the Lower Court erred when it failed to find that ACT
     29 and its registration requirements violated the United States
     and Pennsylvania Constitution Due Process prohibition against ex
     post facto laws?

     C. Whether the Lower Court erred when it failed to find that ACT
     29 and its registration requirements violated United States and
     Pennsylvania Constitutional Due Process protections because it
     deprives Appellant of the Right to Reputation under the

                                     -4-
J-A10028-20


      Pennsylvania Constitution, it creates an irrebuttable presumption,
      treats all offenders universally as high-risk, violates individualized
      punishment, overly inclusive of offenders and charges, ignores
      reasonable alternative means exist to identify offender risk,
      denies any meaningful opportunity to be heard, exceeds the least
      restrictive means requirement, and otherwise violates substantive
      Due Process protections?

      D. Whether the Lower Court erred when it failed to find that ACT
      29 and its registration requirements violate the United States and
      Pennsylvania Constitutions as it constitutes cruel and unusual
      punishment where registration is based upon empirically false
      myths, fails to deter first time offenders, fails to reduce recidivism,
      threatens public safety, forces registrants and their families to
      suffer, creates an impassable barrier to reintegration into law-
      abiding society, and fails to address each offender individually?

      E. Whether the Lower Court erred when it failed to find that ACT
      29 and its registration requirements violate the United States and
      Pennsylvania Constitutions' Separation of Powers Doctrine, as it
      gave judicial powers to the Legislature and Pennsylvania State
      Police?

      F. Whether the Lower Court erred when it failed to find that ACT
      29 and its registration requirements violated United States and
      Pennsylvania Constitutions’ Due Process provisions as it increased
      the maximum sentence without proof beyond a reasonable doubt
      to a jury in violation of Alleyne v. United States, 570 U.S. 99
      (2013), and that said provisions are not severable?

Appellant’s Brief at 4-5 (verbatim).

      Before we may address Appellant’s claims, we must determine whether

we are compelled to quash this appeal under Walker.

            In [that case], our Supreme Court held–unequivocally–that
      “prospectively, where a single order resolves issues arising on
      more than one docket, separate notices of appeal must be filed
      for each case.” [Walker, 185 A.3d] at 971 (emphasis added).
      The Supreme Court observed that the Official Note to Rule 341 of
      the Pennsylvania Rules of Appellate Procedure “provides a bright-
      line mandatory instruction to practitioners to file separate notices
      of appeal,” and accordingly, determined that “the failure to do so

                                       -5-
J-A10028-20


       requires the appellate court to quash the appeal.” [Id.] at 976-
       977 (emphasis added). Because this mandate was contrary to
       decades of case law, the Supreme Court specified that the
       requirement would apply only to appeals filed after June 1, 2018,
       the date Walker was filed. Id.

Commonwealth v. Nichols, 208 A.3d 1087, 1089–1090 (Pa. Super.2019).

       In Nichols, this Court quashed because the appellant included multiple

docket numbers on a single notice of appeal. Id. at 1090. We concluded that

quashal was required, even though the appellant was appealing from a single

court order that also listed multiple docket numbers. Id. at 1089-1090.

       Instantly, we must apply Walker because Appellant filed his notice of

appeal on April 17, 2019. Under current precedent, although the trial court’s

order listed two docket numbers with regard to Appellant’s caption, our

Supreme Court mandates that Appellant was to file a separate notice of appeal

for each trial court docket number. Here, Appellant listed two docket numbers

on a single notice of appeal, which was filed at trial court docket number CP-

09-CR-0007932-2017.1 Because Appellant filed a single notice of appeal post-

____________________________________________


1 We note that the certified record for trial court docket number CP-09-CR-
0007933-2017 contains a photocopy of the notice of appeal filed at trial court
docket number CP-09-CR-0007932-2017, which was produced after the
document was received and time stamped by the lower court. Compare
Commonwealth v. Rebecca Johnson, ___ A.3d ___, 2020 PA Super 173 at
*3-4 (filed July 23, 2020) (en banc) (declining to quash appeal where the
appellant filed an identical notice of appeal at three lower court dockets being
appealed; however, this Court was able to determine that the three notices
were “clearly distinct filings” as two of the notices were time-stamped at the
same time but the stamps were affixed on different portions of the page and
the other notice was time-stamped as being filed two minutes later).



                                           -6-
J-A10028-20


Walker, from an order resolving issues on more than one lower court docket,

this Court is constrained to quash the instant appeal.2

       Appeal quashed.

       Judge Bowes joins this Memorandum.

       Judge Pellegrini files his Dissenting Memorandum.




____________________________________________


Moreover, we further note that the record reflects that Appellant submitted
one filing fee.

2      The learned Dissent presents a thoughtful and unique avenue in which
to circumvent the necessity that Appellant’s appeal be quashed. Specifically,
the Dissent suggests that Appellant’s notice of appeal be treated as a petition
to join the appeals of other defendants named in the caption of the order on
review and then allow him to be an appellant in those appeals. In reaching
this conclusion, the Dissent relies upon the language of Pa.R.A.P. 512, which
addresses joint appeals. However, the Dissent overlooks the following
language from the note to Rule 512, which precludes the relief suggested:

            Note: This describes who may join in a single notice of
       appeal. The rule does not address whether a single notice
       of appeal is adequate under the circumstances presented.
       Under Rule 341, a single notice of appeal will not be
       adequate to take an appeal from orders entered on more
       than one trial court docket. See Rule 341, Note (“Where,
       however, one or more orders resolves issues arising on
       more than one docket or relating to more than one
       judgment, separate notices of appeal must be filed.”).

Pa.R.A.P. 512 note (emphases added). Hence, this language requires that,
due to Appellant’s failure to file properly his notice of appeal pursuant to
Walker and Rule 341, the redress suggested by the Dissent is not available
in this instance.

                                           -7-
J-A10028-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/21




                          -8-